           Case 4:20-cv-01086-MCC Document 9 Filed 07/16/20 Page 1 of 3




                    UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

GEORGE WHALEY, JR.,                           :     Civil No. 4:20-CV-1086
                                              :
                 Plaintiff,                   :
                                              :
      v.                                      :
                                              :
PORTFOLIO RECOVERY                            :
ASSOCIATES LCC,                               :     (Magistrate Judge Carlson)
                                              :
                 Defendant.                   :

                         MEMORANDUM AND ORDER

      The background of this order is as follows:

      The plaintiff is proceeding pro se in this case. The defendant removed this

action to federal court and filed a motion for more definite statement on July 6,

2020. (Doc. 4). Nine days later, Mr. Whaley filed an amended complaint on July 15,

2020, apparently in response to this motion for more definite statement. (Doc. 8).

Rule 15(a) of the Federal Rules of Civil Procedure, which governs amendment of

pleadings strongly favors amendment of pleadings, and allows a party to amend a

complaint as a matter of course within 21 days after the filing of a motion for more

definite statement. Fed. R. Civ. P. 15(a)(1)(B).

      Accordingly, IT IS ORDERED as follows:




                                          1
        Case 4:20-cv-01086-MCC Document 9 Filed 07/16/20 Page 2 of 3




      The plaintiff’s amended complaint, (Doc. 8), will be lodged by the clerk as the

amended complaint and operative pleading in this matter. We believe that this

development has substantive significance for the parties with respect to the pending

defense motion to for more definite statement related to the original complaint since,

as a matter of law, an amended complaint takes the place of the original complaint,

effectively invalidating the original complaint. Crysen/Montenay Energy Co. v.

Shell Oil Co. (In re Crysen/Montenay Energy Co.), 226 F.3d 160, 162 (2d Cir. 2000)

("[A]n amended pleading ordinarily supersedes the original and renders it of no legal

effect"); see 6 Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal

Practice & Procedure   '   1476 (2d ed. 1990) ("A pleading that has been amended    Y


supersedes the pleading it modifiesY. Once an amended pleading is interposed, the

original pleading no longer performs any function in the caseY."). Therefore, since

the initial complaint is now a legal nullity the defendant’s motion for more definite

statement relating to that initial complaint, (Doc. 4), is DISMISSED as moot.

However, this order is entered without prejudice to the assertion of any defenses or

dispositive motions that the defendant may believe are appropriate with respect to

the amended complaint.




                                          2
  Case 4:20-cv-01086-MCC Document 9 Filed 07/16/20 Page 3 of 3




SO ORDERED, this 16th day of July 2020.



                             /s/ Martin C. Carlson
                             Martin C. Carlson
                             United States Magistrate Judge




                                3
